DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner would like to thank applicant for restating the species; species 1 (claims 1-18), species 2 (claims 19-30), and species 3 (claims 31-41). Applicant's election with traverse of species 1 (claims 1-18) in the reply filed on 6/2/2022 is acknowledged.  The traversal is on the ground that that the applicant believes all groups of claims are sufficiently related to each other that there would be no undue search burden.  This is not found persuasive because they fail to show any error in the .
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The base width and depth would normally be assumed to be the entirety of the base, however, from drawings it is only a


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 9 recites the limitation "the lowermost portion of the base" in line-2.  There is insufficient antecedent basis for this limitation in the claim. Both are dependent on claim 1, which does not recite a lowermost portion and it is not clear how large or to what extent that the “lowermost portion of the base” extends upwardly. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patcheak (US 20130001235 A1).
With respect to claim 1, Patcheak discloses a polymeric container (10 figure 1 below) comprising: an upper portion defining an opening (22 figure 1 below) to an interior volume of the container (10 figure 1 below); a base (20 figure 1 below) movable to accommodate vacuum forces generated within the container (10 figure 1 below) thereby decreasing the volume of the container (10 figure 1 below) (page 2 [0016]); a substantially cylindrical sidewall (30 figure 1 below) extending between the upper portion and the base (20 figure 1 below);  a rigid, central pushup portion (40 figure 16 below) of the base (20 figure 16 below) at an axial center (along 50 figure 16 below) of the base (20 figure 16 below), a central longitudinal axis (50 figure 16 below) of the container (10 figure 1 below) extends through a center of the central pushup portion (40 figure 16 below); a flexible diaphragm (42 figure 16 below) of the base (20 figure 16 below) extending outward from the central pushup portion (40 figure 16 below); and  a side surface (48 figure 16 below) of the central pushup portion (40 figure 16 below) extending outward and away from the longitudinal axis (50 figure 16 below) of the container (10 figure 1 below) to the flexible diaphragm (42 figure 16 below). 
Patcheak failed to specify of a side surface at a draft angle of 30 to 35 relative to the longitudinal axis. Further, Patcheak failed to disclose wherein the draft angle is about 33 (Claim 2). However, in regards to item 48 on figure 7, the side surface is already at an unspecified angle. Specifying a specific number for the already angled sidewall can be viewed as merely a variation of the angle of the side surface of Patcheak and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of a specific draft angle is only a modification in the angle of Patcheaks side surface and still provides the same results as Patcheak (i.e. allowing the object to be released from a mold). Essentially, Patcheak and the present invention operate the same with the same working pieces, the only difference is the side surface angle of Patcheak is not specified and the applications has specified a value. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Examiner has considered advantages detailed in specification. However, the described advantages for the current design do not hold any foreseen benefit over the current U.S.C 103 rejection art above, Patcheak. The application has presented no argument which shows that the particular angle of the side surface is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing release during the molding process. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
Examiner Note: Draft angles are common in the field of container making as a form of allowing easy release of an item. Other prior art, such as Melrose (US 20160075496 A1) figure 11D, depicts the process of creating a hot-fill container and depicts a draft being placed on the side surface as a result of the molding process.

    PNG
    media_image1.png
    674
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    207
    media_image2.png
    Greyscale

With respect to claim 3, Patcheak discloses the polymeric container of Claim 1, wherein the base is molded at a temperature of 170°F to 200°F.  The limitation of the range of molding temperatures is considered to constitute a product by process limitation that does not materially affect structure. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (See MPEP 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).)
With respect to claim 4, Patcheak discloses the polymeric container of Claim 1, wherein the flexible diaphragm (42 figure 16 above) is curved convex relative to an outer surface of the base (20 figure 16 above).  
With respect to claim 5, Patcheak discloses the polymeric container of Claim 1, wherein the side surface (48 figure 16 above) of the central pushup portion (40 figure 16 above) transitions to the flexible diaphragm (42 figure 16 above) halfway between the central longitudinal axis (50 figure 16 above) of the container (10 figure 1 above) and an outer diameter of the container (A figure 16 above).  
With respect to claims 8 and 9, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the lowermost portion of the base is configured such that when the polymeric container is seated on a planar support surface, the lowermost portion is spaced apart from the planar support surface by about 0.07 inches to about 0.09 inches (claim 8) and further specify a distance of 0.08 inches (claim 9). Patcheak taught that the lowermost portion would be spaced above a planar support surface but not the specific height, however, setting a specific height is considered as a change of size of Patcheaks design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of a specific height of the lowermost portion of the base from the standing surface is only a modification in the size of Patcheaks invention and still provides the same results as Patcheak (i.e. the base portion does not touch the standing surface). Essentially, Patcheak and the present invention operate the same with the same working pieces, the only difference is the height from a standing surface of Patcheaks is not disclosed and the applications has a range between 0.07-0.09 inches and/or is 0.08 inches. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular configuration of the specific height of the base above the standing surface is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing the base to float above the standing surface. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claims 10 and 11, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the flexible diaphragm has an actual surface area that is about 20% to about 25% greater than an actual surface area of the rigid central pushup portion (claim 10), and more specifically 23% greater than an actual surface area of the rigid central pushup portion. However, this variation is considered as a change of shape of Patcheaks design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Patcheaks invention has both of these features present and functioning as the current invention, only without a surface area size relationship. The application has presented no argument which shows that the particular configuration of the size of the flexible diaphragm in comparison to rigid central pushup portion is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious to try. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 12, Patcheak discloses the polymeric container of Claim 1, wherein the flexible diaphragm (42 figure 16 above) includes a plurality of surface features (102 figure 16 above) configured to facilitate flexion of the flexible diaphragm (42 figure 16 above) in response to vacuum forces within the container (10 figure 1 above). (page 7 [0090])  
With respect to claim 13, Patcheak discloses the polymeric container of Claim 12, wherein the surface features (102 figure 16 above) are configured as at least one of circular dimples and triangles.  
With respect to claim 15, Patcheak discloses the polymeric container of Claim 1, wherein the side surface (48 figure 16 above) of the central pushup portion (40 figure 16 above) is circular and surrounds the longitudinal axis (50 figure 16 above).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patcheak (US 20130001235 A1) in view of Melrose (US 20140166676 A1).
With respect to claims 6 and 7, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the side surface of the central pushup portion transitions to the flexible diaphragm at a lowermost portion of the base that is furthest from the upper portion of the container (claim 6) and further wherein the lowermost portion is halfway between the central longitudinal axis of the container and an outer diameter of the container (claim 7). However, in a similar field of endeavor, namely hot fill containers, Melrose taught of a container where the central pushup portion (2) transitioned to the flexible diaphragm (5) at a lowermost portion (4) of the base being furthest from the upper portion (12), also being centrally located (figure 1 below). This configuration enables a replacement of the containers normal standing support (page 3 [0037]) from the outer ring to being more centrally located. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lowermost portion of Patcheaks base to be at the transitions between the standing surface to the flexible diaphragm as taught by Melrose in order to allow for a “replacement container standing support” from the sides to a more central location.

    PNG
    media_image3.png
    633
    329
    media_image3.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patcheak (US 20130001235 A1) in view of Woloszyk (US 20170267392 A1) and Tanaka (US 20170137199 A1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 13, above, in view of Woloszyk (US 20170267392 A1). With respect to claim 14, Patcheak further discloses wherein the surface features (102 figure 16 above) are arranged in columns extending radially away from the longitudinal axis (50 figure 16 above) of the container (10 figure 16 above). Patcheak failed to disclose wherein the base further includes base ribs extending radially away from the longitudinal axis, at least one base rib is arranged between two neighboring columns of surface features. However, in a similar field of endeavor, namely container bases, Woloszyk taught of a container with ribs between four rows of surface feature, and Wolosyzk also cited that the ribs can be adjustable in number and size (page 3 [0032]). From Wolosyzks teachings it would have been obvious to one skilled in the art to include ribs in between each row of surface features. Additionally, Tanaka taught that the purpose of ribs is to reinforce a structure. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Patcheak to include ribs in between rows of surface features as taught by Wolosyzk in order to allow reinforce the structure.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patcheak (US 20130001235 A1) in view of Tanaka (US 20170137199 A1).
With respect to claim 16, the references as applied to 1, above, disclose all the limitations of the claims except for wherein the side surface of the central pushup portion includes a plurality of center ribs. However, in a similar field of endeavor, namely container making, Tanaka taught of ribs disposed on the side surface of the central pushup portion for the purpose of reinforcing the structure (page 3 [0031]). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Patcheak to include ribs on the side surface as taught by Tanaka in order to reinforce the structure. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patcheak (US 20130001235 A1) in view of Kraft (US 20060118508 A1).
With respect to claims 17 and 18, the references as applied to 1, above, disclose all the limitations of the claims except for wherein the base has a width to depth ratio of 0.28 to 0.36 (claim 17) and more specifically, wherein the base has a width of about 0.96 inches and a depth of about 0.31 inches (claim 18). However, in a similar field of endeavor, namely hot-fill containers, Kraft taught of a container that had a base with a depth to length (width) ratio of 0.2 to 0.5 (page 3 [0030]). Therefore, it would have been obvious to one of ordinary skill in the art of hot-fill containers before the effective filing date of the claimed invention to include a depth to width ratio of 0.2 to 0.5 (which includes the range 0.28 to 0.36) as taught by Kraft in the base of Patcheak since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Patcheak teaches a hot-fill base and adding a depth to width ratio of 0.2 to 0.5 as taught by Kraft would maintain the same functionality of Patcheak, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Examiner Note: By association, claim 18 can be viewed as not novel as it simply a change in the sizing of the width and depth. The invention abides by the ratio stated in claim 17. A change in size of the invention is viewed as not novel under the guidelines established In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735